THE LITOVSKY LAW FIRM
18685 Main Street

Suite 101-181

Huntington Beach, CA 92648
Tel: +1 (323) 375-8008

Fax: +1 (310) 388-3177

 

August 14, 2018

VIA E-Mail: gyonay@pearlcohen.com

Guy Yonay, Esq.

Pearl Cohen Zedek Latzer Baratz LLP
1500 Broadway

New York, New York 10036

Re: Our Ref: 103118-0001 - Patent Infringement Allegations of CAA Industries Ltd.

Dear Mr. Yonay,

This firm has been retained by ME Technology, Inc. in connection with the allegations of patent
infringement stated in your August 7, 2018 letter on behalf of CAA Industries, Ltd.

Please be advised that ME Technologies, Inc. takes patent infringement allegations very
seriously. We will be reviewing the subject allegations in light of U.S. Patent No. 8,887,432 and relevant
documents. Due to summer vacations, our review may take a bit longer than typical. However, we will
endeavor to respond to your letter substantively within 30 days. Meanwhile, if you have any
information regarding specific and identifiable allegedly infringing products made, sold, offered to sell or
imported by our client or regarding any specific instances of such allegedly infringing acts, please
forward such information to my attention.

Nothing in this letter should be construed as a waiver of any rights or remedies of ME
Technologies, Inc., all of which rights and remedies are expressly reserved.

Sincerely,

Maye

Allan Litovsky

 
